Citation Nr: 0109597	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-08 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from June 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying entitlement of the 
veteran to a rating in excess of 70 percent for his one and 
only service-connected disability, that of post-traumatic 
stress disorder (PTSD), and a total disability rating for 
compensation based on individual unemployability (TDIU).  

An appeal of the March 2000 denial was initiated later in the 
same month, and following the issuance of a statement of the 
case, a VA outpatient record, dated April 19, 2000, was added 
to the record, but without formal consideration by the RO.  
He was thereafter advised in a letter of May 11, 2000, that 
his appeal was being certified to the Board for review and 
that any additional evidence was to be submitted directly to 
the Board within the ensuing 90-day period.  Additional 
evidence consisting of VA treatment records, dated April 19, 
2000, and July 10, 2000, as well as a statement from the 
veteran's spouse, were submitted to the Board in July 2000.  
The submissions directly to the Board were accompanied by a 
written waiver of initial consideration by the RO.  
Notwithstanding the waiver of RO consideration, the April 
2000 outpatient report was received by the RO prior to the 
issuance of the 90-day letter by the RO and, as such, a 
supplemental statement of the case under 38 C.F.R. § 19.31 
was required.

Additionally, during the pendency of this appeal, a 
significant change in the law was effectuated.  Specifically, 
on November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

It is apparent that the RO has not developed this matter in 
light of changes brought about by the VCAA, nor has the RO 
been afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
either of the matters on appeal.  The end result is that the 
veteran has not been informed of the VCAA provisions that may 
have applicability to the issues herein presented and he 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Additional development of the evidence is likewise deemed to 
be in order as to each of the matters presented.  
Specifically, there is a conflict in the evidence presented 
in that a VA examiner who examined the veteran in February 
2000 diagnosed PTSD and offered a score of 50 on the Global 
Assessment of Functioning (GAF) Scale, with such score 
indicating the presence of not more than a serious impairment 
in social, occupational, or school functioning.  On the other 
hand, an attending VA physician stated in July 2000 that the 
veteran's PTSD rendered him unable to participate in any 
gainful active employment.  It is unclear whether this fact 
was related to the physician by the veteran or that this was 
the examiner's own assessment.  Thus, clarifying medical and 
other data are felt to be in order to determine the severity 
of the veteran's PTSD and its impact on his employability.

As further medical examination is deemed to be in order, the 
veteran is hereby advised of the importance of appearing for 
such an evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

For the benefit of the psychiatric examiner, the relevant 
rating criteria pertaining to PTSD are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work-
like setting); inability to establish and 
maintain effective 
relationships............................
....................................  70

38 C.F.R. § 4.130, effective November 7, 1996.  

Lastly, retrieval of pertinent data with respect to the 
veteran's educational and employment background, his 
involvement in volunteer activities at VA facilities, and 
records compiled by the Social Security Administration, is 
also found to be necessary.

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the VA 
physician who examined the veteran on 
July 10, 2000.  The physician should be 
asked whether the comments included in 
the outpatient notes of that date 
concerning the veteran's employability 
reflected his own assessment of the 
situation or a history provided by the 
veteran.

3.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for an increased rating for 
PTSD and for a TDIU.  The RO should 
further advise the veteran in writing of 
his right to submit any additional 
argument and/or evidence in support of 
such claims.  That evidence may be of a 
lay or medical variety, but should be 
relevant to the level of severity of his 
PTSD and the degree to which his ability 
to engage in employment is adversely 
affected solely by PTSD.

4.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for PTSD since 1998.  The 
approximate dates of any such evaluation 
or treatment should be furnished by him 
to the extent feasible.  The veteran 
should also be asked to provide a 
detailed account of his previous 
educational attainments and a complete 
employment history.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be 
obtained, including updated records from 
the VA Medical Centers in Batavia and 
Buffalo, New York, regardless of whether 
in fact the veteran responds to the 
foregoing request.  As well, it is asked 
that the RO obtain records from the VA 
Medical Center in Buffalo, New York, with 
respect to the veteran's volunteer work 
as an escort, to include a copy of the 
log identifying the days and number of 
hours worked since 1998.  Also, 
information should be obtained from the 
veteran's supervisor as to his 
reliability, ability to get along with 
others, and ability to carry out the 
tasks assigned.  Such information, once 
obtained, must then be added to the 
claims folder.

5.  The RO should obtain from the Social 
Security Administration (SSA) copies of 
all medical and administrative records 
utilized by that agency in its initial 
adjudication and any subsequent 
adjudication of continued entitlement of 
the veteran to SSA disability benefits.  
Once obtained, such records must be made 
a part of the veteran's claims folder.

6.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination for 
the purpose of determining the nature and 
severity of his PTSD based on pertinent 
rating criteria and its effect on his 
employability.  To that end, a copy of 
the criteria for the rating of 
psychiatric disabilities is provided 
above.  As well, the entirety of the 
veteran's claims folder, including a copy 
of this remand, must be made available to 
the examiner for review prior to 
examination of the veteran.  

Such evaluation must encompass a detailed 
review of the veteran's work (including 
volunteer), social history and current 
complaints, as well as a comprehensive 
mental status evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the full extent 
of all disability present.  All 
applicable diagnoses must be fully set 
forth, and, to the extent possible, the 
examiner should differentiate that 
symptomatology attributable to the 
service-connected PTSD from that of any 
other nonservice-connected psychiatric or 
other entity.  While a percentage rating 
must not be assigned by the examiner, the 
examiner must address each and every 
factor enumerated in the criteria for the 
70 and 100 percent ratings of PTSD.  This 
is to ensure that the decision to assign 
a particular rating may be fully 
justified, both to the veteran and to any 
reviewing authority.  In addition, the 
examiner must furnish a complete multi-
axial evaluation as to the service-
connected PTSD, including a score on the 
GAF scale on Axis V, along with an 
explanation of the significance of the 
assigned score.  

As well, the examiner should also render 
an opinion, with full supporting 
rationale, as to the following:

Whether it is at least as 
likely as not that the 
veteran's service-connected 
PTSD, alone, renders him unable 
to engage in any form of 
gainful employment?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

8.  Lastly, the RO should readjudicate 
the issue of the veteran's entitlement to 
an increased rating for PTSD and to a 
TDIU, on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA and 38 C.F.R. § 3.655, 
as applicable.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
38 C.F.R. § 3.655, as applicable.  If the 
veteran fails to appear for the 
examination, the letter notifying him of 
the date and time of the examination and 
the address to which the letter was sent 
should be included in the claims folder.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



